Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 5, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  148199(25)                                                                                                Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 148199
                                                                     COA: 317386
                                                                     Macomb CC: 2006-003114-FH
  JOHN DAVID NIEMIEC,                                                            2006-003117-FC
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 28,
  2014 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 5, 2014
         d0825
                                                                                Clerk